DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 10/04/2021 has been entered. Claims 1-10, 13, 16-22 remain pending in the application. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means for limiting translation of the pole” in claims 13, 15 is interpreted as “the handle stop” as in para0011, 0024.
Since there is no clear sufficient structure in the specification, the limitation “friction means” in claims 16-18 is broadly being interpreted as “the pole should be configured to cooperate with tube to introduce sufficient friction or mechanical interference between the pole and tube to maintain a position of the pole within the tube when the tube is stationed substantially vertically and the pole is under force of gravity only.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 5, 7-9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (NL8303400A) in view of Kirschbaum (US20140245657A1-previously cited).Re claim 1:
Louis teaches:

An arthropod trap, comprising: (Figures and Abstract)
a tube; (Figure 1, Reference 16)
a receptacle attached to a distal end of the tube; (Figure 1, Reference 1, 9-10)
and a disk moveable within the receptacle (Figure 1, Reference 12, P see machine translation “Once the insect has been caught in the cup-shaped part, the disc, which is located a certain distance from the end edge of the shaped part, is pressed towards that end edge and thus towards the ceiling or wall to kill the insect.”)
and attached to a distal end of the tube, (Figure 1, Reference 16, see machine translation,  “a substantially flat disc lying within the cup-shaped part, which runs substantially parallel to the plane in which the end edge of the cup-shaped part is located, which disc is connected to the end of a stick on the surface remote from the end edge or the like”)
the disk configured as a flat circular plate to limit proximal retraction of the tube to a proximal limit; (Fig 1, P see how the circular disk 12 is configured to limit proximal retraction of the pole through the tube by hitting the frusto-conical part 2)

    PNG
    media_image1.png
    271
    445
    media_image1.png
    Greyscale

and so that after the pole is extended to the distal limit, retraction of the pole to the proximal limit seals a perimeter of the disk to an interior wall of the receptacle. (Figures 1, see how after the tube is extended to the distal limit D, retraction of the pole to the proximal limit seals a perimeter of the disk 12 to an interior wall of the receptacle 1 as shown in Fig 11)
Louis doesn’t teach:
a pole extending through the tube; extending and retracting of the pole, a handle stop attached to a proximal end of the pole and configured to limit distal extension of the pole through the tube to a distal limit
Kirschbaum teaches:
An arthropod trap, comprising: (Figures and Abstract)
a tube; (Figure 1-4, Reference 4)
a pole extending and retacting through the tube: (Figure 1-4, Reference 2) 
a handle stop attached to a proximal end of the pole (Figure 1-4,  Reference 16)
and configured to limit distal extension of the pole through the tube to a distal limit (para0020)
and a disk configured as a flat circular plate attached to a distal end of the pole (Figures 1-4, Reference 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Louis such that it comprises a pole extending through a tube, a handle stop, and disk attached to a distal end of the pole as taught by Kirschbaum to provide for a simple and effective handle to activate the movable disk (para0012-Kirschbaum).
Louis as modified doesn’t teach:
the trap configured so that when the pole is extended to the distal limit, the pole places the disk beyond a distal end of the receptacle to create an unobstructed circular gap between the disk and the distal end of the receptacle (Louis does teach the pole places the disk at a distal end of the receptacle, “resilient means (11) being present between the cup-shaped part (1) and the disk (12) such that in the staple loaded condition of the stick (16), the disk (12) inside and will be at some distance from the end edge (3) of the cup-shaped part (1) and can be pressed towards the end edge (3) when the stick (16) is loaded”)
However, it would have been an obvious substitution of functional equivalents to substitute the pole placing the disk at a distal end of the receptacle as taught by Louis, for the pole placings the disk beyond a distal end of the receptacle as claimed, to allow the user to ensure that the insect has been captured, since a simple substitution of one known element for another would obtain predictable .  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
Re Claim 5:
Louis as modified by Kirschbaum discloses claim 1. Louis doesn’t teach but Kirschbaum further teaches:
wherein the handle stop has a width greater than an inner diameter of the tube. (see how the handle stop 16 has a width greater than an inner diameter of the tube 2)

Re Claim 7:
Louis as modified by Kirschbaum discloses claim 1. Louis further teaches:

    PNG
    media_image2.png
    271
    445
    media_image2.png
    Greyscale

wherein the receptacle has a proximal opening having a first inner diameter, (Figure 1, Reference 1, P)
and a distal opening having a second inner diameter, (Figure 3, Reference D)
 wherein the first inner diameter is less than a diameter of the disk, and wherein the second inner diameter is greater than the diameter of the disk. (see how  the first inner 
Re Claim 8:
Louis as modified by Kirschbaum discloses claim 1. Louis as modified doesn’t teach:
wherein the second inner diameter is at least 3 cm greater than the diameter of the disk. 
However, it would have been an obvious matter to one having ordinary skill in the art at the time the invention was filed to make the second inner diameter of the receptacle at least 3 cm greater than the diameter of the disk, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious modification because if the second inner diameter was not greater than the diameter of the disk then the disk would not fit into the receptacle to allow the trap to work. 
Re Claim 9:
Louis as modified by Kirschbaum discloses claim 1. Louis further teaches:

    PNG
    media_image2.png
    271
    445
    media_image2.png
    Greyscale


Re Claim 21:
Louis as modified by Kirschbaum discloses claim 1. Louis doesn’t teach but Kirschbaum further teaches:
wherein the disk is formed from a flexible material to ensure a good seal between the disk and the wall surface (Figures 1-4, Reference 6, para0026, “flexible impact element 6”)
Therefore, the combination of Louis and Kirschbaum teaches:
wherein the disk is formed from a flexible material (of Kirschbaum) to ensure a good seal between the disk and the receptacle (of Louis) at the proximal retraction limit.
It would have been obvious to one of ordinary skill in the art to modify the disk of Louis such that it is made of a flexible material as taught by Kirschbaum to increases the chances of successfully impacting an insect resting on a wall surface (para0026-Kirschbaum).
Claim(s) 2-4, 6,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (NL8303400A) in view of Kirschbaum (US20140245657A1-previously cited) and in view of Sapienza (US20170347639A1).Re Claim 2:
Louis as modified by Kirschbaum discloses claim 1. Louis as modified by Kirschbaum doesn’t teach:
wherein the tube comprises a flexible material forming an arc from the distal end of the tube to a proximal end of the tube.
Sapienza teaches:
	
An arthropod trap, (Figures and Abstract)
A tube (Figure 3+5, Reference 120)
A pole extending through the tube (Figure 11, Reference 124)
A receptacle (Figure 11, Reference 110)
A trap movable within the receptacle (Figure 14, Reference 140)
Wherein the tube comprises a flexible material (para0023)
Forming an arc from the distal end of the tube to a proximal end of the tube (Figure 5, para0023 See how the tube 120 forms an arc from the distal end of the tube to a proximal end of the tube)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Louis as modified by Kirschbaum such that the tube is formed of a flexible material and forms an arc from a distal end to a proximal end as taught by Sapienza to provide the user with the ability and comfort to carry and use the trap on ceilings and carpets (para0023). 
Re claim 3:
Louis as modified by Kirschbaum and Sapienza discloses claim 2. Louis as modified by Kirschbaum and Sapienza doesn’t teach:
wherein the arc has a height-to-width ratio between about 0.02 and 0.03. 
In re Aller, 105 USPQ 233.  
Re claim 4:
 Louis as modified by Kirschbaum and Sapienza, teaches all the limitations of claim 2, Louis doesn’t teach but Kirschbaum further teaches:
wherein the pole comprises a rigid cylinder having an outer diameter less than an inner diameter of the tube. ( Fig 4, See how the pole 2 has an outer diameter less than an inner diameter of the tube 4).
Re Claim 6:
Louis as modified by Kirschbaum discloses claim 1. Louis as modified by Kirschbaum doesn’t teach:
wherein the receptacle is transparent. 
Sapienza further teaches:
wherein the receptacle is transparent. (para0017,0021)

Re claim 10:
Louis as modified by Kirschbaum discloses claim 1. Louis as modified by Kirschbaum doesn’t teach:
wherein the disk is formed from a rigid material. 
Sapienza teaches:
wherein the movable trap is formed from a rigid material. (para0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Louis as modified by Kirschbaum such the disk is formed from a rigid material as taught by Sapienza to prevent the disk from being misshapen while striking an insect.
Claim(s) 13-14, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa (GB2393893A-previously cited) in view of Kirschbaum (US20140245657A1-previously cited).
Re claim 13:
 Costa teaches:


    PNG
    media_image3.png
    754
    202
    media_image3.png
    Greyscale

A poleborne thrustable arthropod trap, comprising: (Figures and Abstract)
a tube; (Figure 1, Reference 2)
a pole translatable through the tube; (Figure 1, Reference 1)
means for limiting translation of the pole through the tube to a proximal limit and to a distal limit; (Figure 1,  Reference B, see how the pole translates in directions arrow under Reference 1, the proximal limit being the closest to A and the distal limit closest to edge of 3 on the left)
a receptacle attached to a distal end of the tube; (Figure 1, Reference 3)
and a disk attached to a distal end of the pole; (Figure 1, Reference 4)
wherein translation of the pole to the distal limit places the disk at a distal end of the receptacle and opens an arthropod pathway into the receptacle; and (Figure 1, Reference 5)

    PNG
    media_image4.png
    304
    388
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    420
    535
    media_image5.png
    Greyscale

wherein after the translation of the pole to the distal limit, translation of the pole to the proximal limit seals a perimeter of the disk to an interior wall of the receptacle.  (Figures 1-3, see how the reference shows that translation of the pole to the proximal limit P seals a perimeter of the disk 4 to an inner diameter of the receptacle 3)
Costa doesn’t teach:
a disk configured as a flat circular plate
Kirschbaum teaches:
An arthropod trap, comprising: (Figures and Abstract)
a tube; (Figure 1-4, Reference 4)
a pole extending through the tube: (Figure 1-4, Reference 2) 
a handle stop attached to a proximal end of the pole (Figure 1-4,  Reference 16)
and configured to limit distal extension of the pole through the tube (para0020)
and a disk configured as a flat circular plate attached to a distal end of the pole (Figures 1-4, Reference 6)

Costa as modified by Kirschbaum doesn’t teach:
wherein translation of the pole to the distal limit places the disk beyond a distal end of the receptacle and opens an arthropod pathway into the receptacle 
However, it would have been an obvious substitution of functional equivalents to substitute the pole placing the disk at a distal end of the receptacle as taught by Costa, for the pole placings the disk beyond a distal end of the receptacle as claimed, to allow the user to ensure that the insect has been captured, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
Re claim 14:
Costa as modified by Kirschbaum teaches all the limitations of claim 13, Costa further teaches:
Re claim 20:
Costa as modified by Kirschbaum teaches all the limitations of claim 13, Costa further teaches:
wherein the receptacle is transparent. (page 1, lines 24-25)
Re claim 22:
 Costa as modified by Kirschbaum teaches all the limitations of claim 13, Costa doesn’t’ teach but Kirschbaum further teaches:
wherein the disk is formed from a flexible material to ensure a good seal between the disk and the wall surface (Figures 1-4, Reference 6, para0026, “flexible impact element 6”)
Therefore, the combination of Costa and Kirschbaum teaches:
wherein the disk is formed from a flexible material (of Kirschbaum) to ensure a good seal between the disk and the receptacle (of Costa) at the proximal retraction limit.
It would have been obvious to one of ordinary skill in the art to modify the disk of Costa such that it is a flat circular flexible disk as taught by Kirschbaum to increases the chances of successfully impacting an insect resting on said wall surface (para0026-Kirschbaum).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Kirschbaum), and in view of Witte (DE4322460A1). 
Re claim 16:
Costa as modified by Kirschbaum teaches all the limitations of claim 13, however Costa combined with Kirschbaum doesn’t teach:
further comprising friction means between the pole and the tube operative to maintain a position of the pole within the tube when the tube is stationed substantially vertically and the pole is under force of gravity only.
Witte teaches:

    PNG
    media_image6.png
    781
    296
    media_image6.png
    Greyscale

An arthropod trap, (Figures and Abstract)
A tube (Figure Draufsicht, Reference 5)
A pole extending through the tube (Figure Draufsicht, Reference 6)

    PNG
    media_image7.png
    422
    205
    media_image7.png
    Greyscale

further comprising friction means between the pole and the tube operative to maintain a position of the pole within the tube when the tube is stationed substantially vertically and the pole is under force of gravity only. (Figures Schnitt E-E, pages 6-7, lines 218-285)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Costa as modified by Kirschbaum to comprise friction means between the pole and tube as taught by Witte to prevent the arthropod from being released mistakenly by the pole and the tube coming apart.
Re claim 17:
Costa as modified by Kirschbaum and Witte teaches all the limitations of claim 16, Costa doesn’t teach:
wherein the pole comprises a rod 17having a multi-sided cross-section, wherein the tube has a circular cross-section, and wherein the friction means comprises interference between corners of the pole and an inner wall of the tube.
Witte teaches:

    PNG
    media_image7.png
    422
    205
    media_image7.png
    Greyscale

wherein the pole comprises a rod 17having a circular cross-section, (Figure Schnitt E-E, Reference 6)
wherein the tube has a circular cross-section, (Figure Schnitt E-E, Reference 5)
and wherein the friction means comprises interference between corners of the pole and an inner wall of the tube. (page 7, line 252)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Costa as modified by Kirschbaum to comprise friction means between the pole and tube as taught by Witte to prevent the arthropod from being released mistakenly by the pole and the tube coming apart. 
However, Costa as modified by Kirschbaum and Witte doesn’t teach:
wherein the pole comprises a rod 17having a multi-sided cross-section
However, it would have been an obvious substitution of functional equivalents to substitute a multi-sided cross-section for a circular cross-section as taught by Witte, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been an obvious modification because the multi-sided edges of the pole and the inner wall of the tube would nonetheless have interference between them to prevent the pole from prematurely slide up or down through the tube. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, in view of Kirschbaum, in view of in view of Witte, and in view of Sapienza.  
Regarding claim 18:
Costa combined with Kirschbaum and Witte teaches all the limitations of claim 16, Costa teaches:
wherein the pole is substantially straight (Figure 1, Reference 1)
Costa doesn’t teach but Witte further teaches:
and wherein the friction means comprises interference between edges of the pole and an inner wall of the tube. (page 7, line 252)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Costa as modified by Kirschbaum to comprise friction means between the pole and tube as taught by Witte to prevent the arthropod from being released mistakenly by the pole and the tube coming apart. 
Costa as modified by Kirschbaum, Witte doesn’t teach:
wherein the tube forms an arc from the distal end of the tube to a proximal end of the tube,
Sapienza teaches:
	
An arthropod trap, (Figures and Abstract)
A tube (Figure 3+5, Reference 120)
A pole extending through the tube (Figure 11, Reference 124)
A receptacle (Figure 11, Reference 110)
A trap movable within the receptacle (Figure 14, Reference 140)
Wherein the tube forms an arc from the distal end of the tube to a proximal end of the tube, (Figure 5, para0023 See how the tube 120 forms an arc from the distal end of the tube to a proximal end of the tube)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Louis as modified by Kirschbaum, and Witte such that the tube forms an arc from a distal end to a proximal end as taught by Sapienza to provide the user with the ability and comfort to carry and use the trap on ceilings and carpets (para0023). 
Re claim 19:
Costa combined with Kirschbaum, Witte, and Sapienza teaches all the limitations of claim 18. Costa combined with Kirschbaum, Witte, and Sapienza doesn’t teaches:
wherein the arc has a height-to-width ratio between about 0.02 and 0.03. 
However, claim 3 is rejected because the dimensions of the height-to-width ratio of the arc are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the arc to a specific height-to-width radio between 0.02 and 0.03 could provide benefits to the ease of use, carry, and transport of the trap, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record (Costa or Louis) fails to teach:
When the pole is extended to the distal limit, the pole places the disk beyond a distal end of the receptacle (as it applies to claim 1)
wherein translation of the pole placing to the distal limit places the disk at beyond a distal end of the receptacle and opens an arthropod pathway into the receptacle (as it applies to claim 13)
This is not found persuasive. 
Louis alone teaches that the tube is extended first to the distal limit, and places the disk at a distal end of the receptacle. Louis does not teach that the disk is placed beyond a distal end of the receptacle. However, it would have been an obvious functional equivalence to extend the disk beyond the end of the receptacle as claimed for the extending the disk at an end of the receptacle as taught by Louis. Louis would still function the same and would still be able to trap and catch the insects. In addition, applicant’s specification equivocally states at or beyond the distal end, para 0014, “the disk may align with the distal end of the receptacle, or may rest distally beyond the distal end of the receptacle” and that it presents no criticality to the “beyond” limitation.
	Similarly, Costa teaches when the tube is placed through the receptacle, the disk is placed at a distal of the receptacle. Costa does not teach that the disk extends beyond the distal 
Applicant argues that Costa or Louis don’t teach:
And so that after the pole is extended to the distal limit, retraction of the pole to the proximal limit seals a perimeter of the disk to an interior wall of the receptacle. (as it applies to claim 1)
and wherein after the translation of the pole to the distal limit, translation of the pole to the proximal limit seals a perimeter of the disk to an interior wall of the receptacle (as it applies to claim 13)
This is not found persuasive. 
As shown in figure 1 of Louis, when the tube is extended through the receptacle and back to its resting position a perimeter of the disk is sealed to an interior wall of the receptacle thereby meeting the limitations of the claim. 
	Similarly, Costa also comprises a perimeter of the disk is sealed to an interior wall of the receptacle when the tube is moved between a proximal limit and a distal limit. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/SHADA ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643